Exhibit 10.1

N O N S T A T U T O R Y   S T O C K   O P T I O N   C E R T I F I C A T E

Non-transferable

G R A N T   TO

 

 

(“Optionee”)

the right to purchase from PSS World Medical, Inc. (the “Company”)

             shares of its Common Stock, par value $0.01, at the price of
$         per share (the “Option”)

pursuant to and subject to the provisions of the PSS World Medical, Inc. 2006
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following page (the “Terms and Conditions”). By accepting the Option, Optionee
shall be deemed to have agreed to the terms and conditions set forth in this
Award Certificate and the Plan. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

Unless vesting is accelerated in accordance with the Plan, the Options shall
vest (become exercisable) in accordance with the following schedule:

 

Vesting Date

      

Percent of Option Shares Vested

The date on or after July 2, 2015 provided that the closing price of the
Company’s Common Stock equals or exceeds $27.05.

     100%

IN WITNESS WHEREOF, PSS World Medical, Inc., acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.

 

  PSS WORLD MEDICAL, INC.           By:  

 

      Grant Date:  

 

 

David M. Bronson

Executive Vice President and Chief Financial Officer

       



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Vesting of Options. The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Award Certificate.
Notwithstanding the vesting schedule, all Options shall become fully vested and
exercisable upon (i) termination of Optionee’s Continuous Status as a
Participant by reason of death or Disability, or (ii) a Change in Control of the
Company, provided that the consideration to be received for a share of the
Company’s Common Stock in connection with the Change in Control is $27.05 or
greater.

2. Term of Options and Limitations on Right to Exercise. The term of the Options
will be for a period of seven years, expiring at 5:00 p.m., Eastern Time, on the
seventh anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Options will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

(a) Three months after the termination of Optionee’s Continuous Status as a
Participant for any reason other than (i) by reason of Optionee’s death or
Disability, or (ii) by the Company for Cause.

(b) Twelve months after the termination of Optionee’s Continuous Status as a
Participant by reason of Optionee’s Disability.

(c) Twelve months after the Optionee’s death, if Optionee dies while employed,
or during the three-month period described in subsection (a) above or during the
twelve-month period described in subsection (b) above and before the Options
otherwise lapse. Upon Optionee’s death, the Options may be exercised by
Optionee’s beneficiary designated pursuant to the Plan and paragraph 4 hereof.

(d) upon notification to Optionee that Optionee’s Continuous Status as a
Participant is terminated for Cause.

The Committee may, prior to the lapse of the Options under the circumstances
described in subsections (a), (b), (c) or (d) above, extend the time to exercise
the Options as determined by the Committee in writing. In no event may the
Options be extended beyond the Expiration Date. If Optionee returns to
employment with the Company during the

designated post-termination exercise period, then Optionee shall be restored to
the status Optionee held prior to such termination but no vesting credit will be
earned for any period Optionee was not in Continuous Status as a Participant. If
Optionee or his or her beneficiary exercises an Option after termination of
service, the Options may be exercised only with respect to the Shares that were
otherwise vested on or in connection with Optionee’s termination of service.

3. Exercise of Options. The Options shall be exercised by (a) written notice
directed to the Company at the address and in the form specified by the Company
from time to time and (b) payment to the Company in full for the Shares subject
to such exercise (unless the exercise is a “net” exercise or a broker-assisted
cashless exercise, as described below). If the person exercising an Option is
not Optionee, such person shall also deliver with the notice of exercise
appropriate proof of his or her right to exercise the Option. Payment for such
Shares shall be in (a) cash, (b) Shares previously acquired by the purchaser, or
(c) any combination thereof, for the number of Shares specified in such written
notice. The value of surrendered Shares for this purpose shall be the Fair
Market Value as of the last trading day immediately prior to the exercise date.
Alternatively, the Company may permit Optionee to exercise the Option through a
“net” exercise, whereby the Company shall retain from the Option that number of
Option Shares having a Fair Market Value on the date of exercise equal to some
or all of the exercise price. To the extent permitted under Regulation T of the
Federal Reserve Board, and subject to applicable securities laws and any
limitations as may be applied from time to time by the Committee (which need not
be uniform), the Option may be exercised through a broker in a so-called
“cashless exercise” whereby the broker sells the Option Shares on behalf of
Optionee and delivers cash sales proceeds to the Company in payment of the
exercise price. In such case, the date of exercise shall be deemed to be the
date on which notice of exercise is received by the Company and the exercise
price shall be delivered to the Company by the settlement date.

4. Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Award Certificate and the Plan, and to any additional

 



--------------------------------------------------------------------------------

restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives Optionee, the Options may be exercised by the
legal representative of Optionee’s estate, and payment shall be made to
Optionee’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by Optionee at any time provided the change or revocation is
filed with the Company.

5. Withholding. The Company or any Affiliate has the authority and the right to
deduct or withhold, or require Optionee to remit to the employer, an amount
sufficient to satisfy federal, state, and local taxes (including Optionee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the exercise of the Option. The withholding requirement
may be satisfied, in whole or in part, at the election of the Company, by
withholding from the Option Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Company establishes.

6. Limitation of Rights. The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to the Plan and paragraph 4 hereof any rights of
a stockholder of the Company unless and until Shares are in fact issued to such
person in connection with the exercise of the Options. Nothing in this Award
Certificate shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate Optionee’s service at any time, nor confer upon
Optionee any right to continue in the service of the Company or any Affiliate.

7. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Options may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution, but the Committee
may (but need not) permit other transfers. The Options may be exercised during
the lifetime of Optionee only by Optionee or any permitted transferee.

8. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the

Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Certificate, the provisions of the Plan shall be controlling and determinative.

10. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

11. Severability. If any one or more of the provisions contained in this Award
Certificate is invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12. Notice. Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to PSS World Medical, Inc., 4345 Southpoint Boulevard,
Jacksonville, Florida 32216, Attn: Corporate Secretary, or any other address
designated by the Company in a written notice to Optionee. Notices to Optionee
will be directed to the address of Optionee then currently on file with the
Company, or at any other address given by Optionee in a written notice to the
Company.

 